Citation Nr: 0734819	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-28 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1992 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD and for 
paranoid schizophrenia.  The service medical records of the 
veteran do not reveal any complaint, treatment, or diagnosis 
of any psychiatric disorder including PTSD and paranoid 
schizophrenia.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Beginning December 2002 the veteran has several diagnoses of 
paranoid schizophrenia made at the Arkansas State Hospital; 
University of Arkansas for Medical Sciences, University 
Hospital (UAMS); Greater Assistance of Those In Need (GAIN); 
and the VA Medical Center (VAMC) in Little Rock, Arkansas.  
The record does not reveal a diagnosis of PTSD.  The medical 
opinions and diagnoses of record, while making reference to 
the veteran's alleged stressors, do not indicate they were 
rendered after a review of the claims folder, service medical 
records, or service personnel records.  Further, the medical 
opinions and diagnoses of record do not provide an opinion on 
whether the veteran's current psychiatric disorder is related 
to the veteran's active service.

The veteran submitted statements in September 2005 and March 
2006 in which he described his behavior immediately following 
separation from service.  In addition, in a statement dated 
September 2005, the veteran's mother described her son's 
behavior following his separation from service.  The 
statements describe the veteran's behavior as angry, violent, 
and paranoid.  These statements were not considered by any 
examiner in rendering an evaluation of the veteran's 
condition.

In light of the lack of an adequate psychiatric examination 
discussing the nature, extent, onset and etiology of the 
veteran's psychiatric disorders, including PTSD and paranoid 
schizophrenia, this appeal must be remanded for a VA 
psychiatric examination.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

In a January 2006 VAMC diagnostic assessment the veteran 
reported that he was receiving Social Security Disability 
Insurance.  Because Social Security Administration (SSA) 
records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record reveals 
that the RO obtained a printout from the SSA regarding the 
benefits awarded the veteran.  However, the record contains 
no indication that any attempt was made to obtain the 
veteran's complete SSA record upon which the benefits were 
awarded.  This appeal must be remanded to obtain the 
veteran's complete SSA record.

A review of the claims file shows a failure with respect to 
obtaining the veteran's service personnel records.  The Board 
finds that one request was made in July 2003 and the response 
indicated that the standard source document(s) were not 
available but other documents were and they were forwarded to 
VA by mail.  The record reveals no other requests for the 
veteran's service personnel records.  Given the VA's duty to 
take all necessary steps to attempt to obtain these 
documents, the relevance of these documents to the veteran's 
claims, and the few records which were retrieved the Board 
must remand this appeal for an additional attempt to obtain 
the veteran's service personnel records.

A review of the claims folder reveals that the veteran was 
referred back to the GAIN program at his VAMC medical 
assessment in January 2006 for further treatment.  The most 
recent record in the claims folder from GAIN is a letter from 
Dr. C.C. dated in September 2005 and the most recent 
treatment record from GAIN associated with the file is dated 
April 2003.  The Board must remand this appeal to obtain 
these records.

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, request GAIN treatment 
records pertaining to the veteran that are 
dated from April 2003 to the present.  
Also attempt to obtain any other evidence 
that is identified as relevant by the 
veteran, provided that any necessary 
authorization forms are completed and 
returned.  

2.  Request a complete copy of all of the 
veteran's Active Duty service personnel 
records through the appropriate channels.  
Include in the request the veteran's name, 
service number, and his social security 
number.  Request specific narrative 
explanations be made if the veteran's 
service personnel records are not 
available.  Document all efforts to obtain 
the veteran's service personnel records 
and ensure adequate explanation if the 
records are unavailable.

3.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

4.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder to include PTSD 
and paranoid schizophrenia found to be 
present.  The examiner is requested to 
offer an opinion as to the etiology of any 
psychiatric disorder found to be present.  
Is it less likely than not (less than a 50 
percent probability), at least as likely 
as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) that 
the veteran's psychiatric disorder is 
related to or had their onset during 
service?  If the veteran is diagnosed with 
a psychosis the examiner is requested to 
offer an opinion on whether it manifested 
within one year from the veteran's 
separation from service, and if so, 
describe the severity of the condition(s) 
within the first post-service year.  In 
offering this opinion the examiner should 
consider the statements made by the 
veteran and his mother regarding the 
veteran's behavior following separation 
from service.  The report of examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi Scale 
for Combat-Related Post-Traumatic Stress 
Disorder are to be accomplished.  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to or in 
conjunction with the examination.

5.  Undertake any other development 
deemed warranted and then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




